DETAILED ACTION
Response to Arguments
Applicant’s arguments, see remark, filed 05/20/2021, with respect to the rejection(s) of claims 1-4 under pre-AIA  35 U.S.C. § 103(a) based on U.S. Patent Application Publication No. 2003/0074476 to Kim et al in view of Papasakellariou et al (US 2010/0195575) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Luo et al (US 2011/0268080) (hereinafter, Luo).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with 
 	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4  of U.S. Patent No. 10,057,891 in view of Papasakellariou et al (US 2010/0195575) (hereinafter Papasakellariou).
The following table shows the corresponding limitations between claims 1-4 and patent claims 4.
  	Regarding claim 1, patent claim 1 includes all limitations of independent claim 1, except for “wherein the uplink control information comprises a Rank Indicator (RI)”.
 	Papasakellariou discloses the above recited limitations (see Papasakellariou, p. [0006], e.g., The UL control signals include acknowledgement signals associated with the application of Hybrid Automatic Repeat reQuest (HARM), Service Request (SR) signals, Channel Quality 
	At the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate Papasakellariou’s teachings into patent claim 1.  The suggestion/motivation would have been to provide transmission of control information in the uplink of a communication system in order to perform concurrent transmissions to a Node B of Uplink Control Information (UCI) either jointly with data information in a Physical Uplink Shared CHannel (PUSCH) or separate from data information in a Physical Uplink Control CHannel (PUCCH) during the same Transmission Time Interval (TTI) as suggested by Papasakellariou. 	
 	Regarding claim 2, patent claim 2 includes all limitations of independent claim 2, except for “wherein the uplink control information comprises a Rank Indicator (RI)”.
 	Papasakellariou discloses the above recited limitations (see Papasakellariou, p. [0006], e.g., The UL control signals include acknowledgement signals associated with the application of Hybrid Automatic Repeat reQuest (HARM), Service Request (SR) signals, Channel Quality Indicator (CQI) signals, Precoding Matrix Indicator (PMI) signals, or Rank Indicator (RI) signals. Any combination of HARQ-ACKnowledgement (HARQ-ACK), SR, CQI, PMI, or RI will be referred to as Uplink Control Information (UCI). UCI can be transmitted in a Physical Uplink Control Channel (PUCCH) or, together with data, in the PUSCH over a Transmission Time Interval (TTI), and p. [0011]).

 	Regarding claim 3, patent claim 3 includes all limitations of independent claim 3, except for “wherein the uplink control information comprises a Rank Indicator (RI)”.
 	Papasakellariou discloses the above recited limitations (see Papasakellariou, p. [0006], e.g., The UL control signals include acknowledgement signals associated with the application of Hybrid Automatic Repeat reQuest (HARM), Service Request (SR) signals, Channel Quality Indicator (CQI) signals, Precoding Matrix Indicator (PMI) signals, or Rank Indicator (RI) signals. Any combination of HARQ-ACKnowledgement (HARQ-ACK), SR, CQI, PMI, or RI will be referred to as Uplink Control Information (UCI). UCI can be transmitted in a Physical Uplink Control Channel (PUCCH) or, together with data, in the PUSCH over a Transmission Time Interval (TTI), and p. [0011]).
	At the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate Papasakellariou’s teachings into patent claim 3.  The suggestion/motivation would have been to provide transmission of control information in the uplink of a communication system in order to perform concurrent transmissions to a Node B of Uplink Control Information (UCI) either jointly with data information in a Physical Uplink Shared 
	Regarding claim 4, patent claim 4 includes all limitations of independent claim 4, except for “wherein the uplink control information comprises a Rank Indicator (RI)”.
 	Papasakellariou discloses the above recited limitations (see Papasakellariou, p. [0006], e.g., The UL control signals include acknowledgement signals associated with the application of Hybrid Automatic Repeat reQuest (HARM), Service Request (SR) signals, Channel Quality Indicator (CQI) signals, Precoding Matrix Indicator (PMI) signals, or Rank Indicator (RI) signals. Any combination of HARQ-ACKnowledgement (HARQ-ACK), SR, CQI, PMI, or RI will be referred to as Uplink Control Information (UCI). UCI can be transmitted in a Physical Uplink Control Channel (PUCCH) or, together with data, in the PUSCH over a Transmission Time Interval (TTI), and p. [0011]).
	At the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate Papasakellariou’s teachings into patent claim 4.  The suggestion/motivation would have been to provide transmission of control information in the uplink of a communication system in order to perform concurrent transmissions to a Node B of Uplink Control Information (UCI) either jointly with data information in a Physical Uplink Shared CHannel (PUSCH) or separate from data information in a Physical Uplink Control CHannel (PUCCH) during the same Transmission Time Interval (TTI) as suggested by Papasakellariou. 	
Present Application Claims (14/507,012)
Patent Claims (US 10,057,891)
1. A wireless communication device in communication with a base station, comprising: a processor; memory in 

2. A method for communication with a base station, comprising: determining a transport block from a plurality of transport blocks, multiplexing uplink control information with the transport block, and sending the uplink control information with the transport block, wherein the uplink control information comprises a Rank Indication (RI). 


3. A base station in communication with a wireless communication device, comprising: 

4. A method for communication with a wireless communication device, comprising: receiving uplink control information on a plurality of layers on a physical uplink shared channel, determining a transport block from a plurality of transport blocks, and de-multiplexing the uplink control information with the transport block, wherein the uplink control information comprises a Rank Indication (RI). 


 2. A method for communication with a base station, comprising: determining a transport block from a plurality of transport blocks, multiplexing uplink control information with the transport block, and sending the uplink control information with the transport block, wherein the transport block is determined based on Modulation and Coding Scheme (MCS) indexes of the plurality of transport blocks. 
  3. A base station in communication with a wireless communication device, comprising: 
 4. A method for communication with a wireless communication device, comprising: receiving uplink control information on a plurality of layers on a physical uplink shared channel, determining a transport block from a plurality of transport blocks, and de-multiplexing the uplink control information with the transport block, wherein the transport block is determined based on . 



Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4  of U.S. Patent No. 9,467,988 in view of Papasakellariou et al (US 2010/0195575) (hereinafter Papasakellariou).
 	The following table shows the corresponding limitations between claims 1-4 and patent claims 4.
  	Regarding claim 1, patent claim 1 includes all limitations of independent claim 1, except for “wherein the uplink control information comprises a Rank Indicator (RI)”.
 	Papasakellariou discloses the above recited limitations (see Papasakellariou, p. [0006], e.g., The UL control signals include acknowledgement signals associated with the application of Hybrid Automatic Repeat reQuest (HARM), Service Request (SR) signals, Channel Quality Indicator (CQI) signals, Precoding Matrix Indicator (PMI) signals, or Rank Indicator (RI) signals. Any combination of HARQ-ACKnowledgement (HARQ-ACK), SR, CQI, PMI, or RI will be referred to as Uplink Control Information (UCI). UCI can be transmitted in a Physical Uplink Control Channel (PUCCH) or, together with data, in the PUSCH over a Transmission Time Interval (TTI), and p. [0011]).
	At the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate Papasakellariou’s teachings into patent claim 1.  The suggestion/motivation would have been to provide transmission of control information in the uplink of a communication system in order to perform concurrent transmissions to a Node B of Uplink 
 	Regarding claim 2, patent claim 3 includes all limitations of independent claim 2, except for “wherein the uplink control information comprises a Rank Indicator (RI)”.
 	Papasakellariou discloses the above recited limitations (see Papasakellariou, p. [0006], e.g., The UL control signals include acknowledgement signals associated with the application of Hybrid Automatic Repeat reQuest (HARM), Service Request (SR) signals, Channel Quality Indicator (CQI) signals, Precoding Matrix Indicator (PMI) signals, or Rank Indicator (RI) signals. Any combination of HARQ-ACKnowledgement (HARQ-ACK), SR, CQI, PMI, or RI will be referred to as Uplink Control Information (UCI). UCI can be transmitted in a Physical Uplink Control Channel (PUCCH) or, together with data, in the PUSCH over a Transmission Time Interval (TTI), and p. [0011]).
	At the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate Papasakellariou’s teachings into patent claim 3.  The suggestion/motivation would have been to provide transmission of control information in the uplink of a communication system in order to perform concurrent transmissions to a Node B of Uplink Control Information (UCI) either jointly with data information in a Physical Uplink Shared CHannel (PUSCH) or separate from data information in a Physical Uplink Control CHannel (PUCCH) during the same Transmission Time Interval (TTI) as suggested by Papasakellariou. 	
 	Regarding claim 3, patent claim 2 includes all limitations of independent claim 3, except for “wherein the uplink control information comprises a Rank Indicator (RI)”.

	At the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate Papasakellariou’s teachings into patent claim 2.  The suggestion/motivation would have been to provide transmission of control information in the uplink of a communication system in order to perform concurrent transmissions to a Node B of Uplink Control Information (UCI) either jointly with data information in a Physical Uplink Shared CHannel (PUSCH) or separate from data information in a Physical Uplink Control CHannel (PUCCH) during the same Transmission Time Interval (TTI) as suggested by Papasakellariou. 	
 	Regarding claim 4, patent claim 4 includes all limitations of independent claim 4, except for “wherein the uplink control information comprises a Rank Indicator (RI)”.
 	Papasakellariou discloses the above recited limitations (see Papasakellariou, p. [0006], e.g., The UL control signals include acknowledgement signals associated with the application of Hybrid Automatic Repeat reQuest (HARM), Service Request (SR) signals, Channel Quality Indicator (CQI) signals, Precoding Matrix Indicator (PMI) signals, or Rank Indicator (RI) signals. Any combination of HARQ-ACKnowledgement (HARQ-ACK), SR, CQI, PMI, or RI will be referred to as Uplink Control Information (UCI). UCI can be transmitted in a Physical 
	At the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate Papasakellariou’s teachings into patent claim 4.  The suggestion/motivation would have been to provide transmission of control information in the uplink of a communication system in order to perform concurrent transmissions to a Node B of Uplink Control Information (UCI) either jointly with data information in a Physical Uplink Shared CHannel (PUSCH) or separate from data information in a Physical Uplink Control CHannel (PUCCH) during the same Transmission Time Interval (TTI) as suggested by Papasakellariou. 	
Present Application Claims (14/507,012)
Patent Claims (US 9,467,988)
1. A wireless communication device in communication with a base station, comprising: a processor; memory in electronic communication with the processor; instructions stored in the memory, the instructions being executable to: determine a transport block from a plurality of transport blocks, multiplex uplink control information with the transport block, and send the uplink control information with the transport block, wherein the uplink control information comprises a Rank Indication (RI). 



 

2. A method for communication with a base station, comprising: determining a transport block from a plurality of transport blocks, multiplexing uplink control information with the transport block, and sending the uplink control information with the transport block, wherein the uplink control information comprises a Rank Indication (RI). 






3. A base station in communication with a wireless communication device, comprising: a processor; memory in electronic communication with the processor; 




4. A method for communication with a wireless communication device, comprising: receiving uplink control information on a plurality of layers on a physical uplink shared channel, determining a transport block from a plurality of transport blocks, and de-multiplexing the uplink control information with the transport block, 



3. A method for communication with a base station, comprising: determining a transport block from a plurality of transport blocks, multiplexing uplink control information with the transport block, and sending the uplink control information with the transport block on a plurality of layers on a physical uplink shared channel, wherein one or multiple transport blocks multiplexed with the uplink control information are transmitted on the plurality of layers and the transport block is determined based on Modulation and Coding Scheme (MCS) indexes of the plurality of transport blocks. 
2. A base station in communication with a wireless communication device, comprising: a processor; memory in electronic communication with the processor; 
4. A method for communication with a wireless communication device, comprising: receiving uplink control information on a plurality of layers on a physical uplink shared channel, determining a transport block from a plurality of transport blocks, and de -multiplexing the uplink control information with the transport block, wherein one or multiple transport blocks multiplexed .


Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4  of U.S. Patent No. 9,307,527 in view of Papasakellariou et al (US 2010/0195575) (hereinafter Papasakellariou).
The following table shows the corresponding limitations between claims 1-4 and patent claims 4.
  	Regarding claim 1, patent claim 1 includes all limitations of independent claim 1, except for “wherein the uplink control information comprises a Rank Indicator (RI)”.
 	Papasakellariou discloses the above recited limitations (see Papasakellariou, p. [0006], e.g., The UL control signals include acknowledgement signals associated with the application of Hybrid Automatic Repeat reQuest (HARM), Service Request (SR) signals, Channel Quality Indicator (CQI) signals, Precoding Matrix Indicator (PMI) signals, or Rank Indicator (RI) signals. Any combination of HARQ-ACKnowledgement (HARQ-ACK), SR, CQI, PMI, or RI will be referred to as Uplink Control Information (UCI). UCI can be transmitted in a Physical Uplink Control Channel (PUCCH) or, together with data, in the PUSCH over a Transmission Time Interval (TTI), and p. [0011]).
	At the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate Papasakellariou’s teachings into patent claim 1.  The suggestion/motivation 
 	Regarding claim 2, patent claim 11 includes all limitations of independent claim 2, except for “wherein the uplink control information comprises a Rank Indicator (RI)”.
 	Papasakellariou discloses the above recited limitations (see Papasakellariou, p. [0006], e.g., The UL control signals include acknowledgement signals associated with the application of Hybrid Automatic Repeat reQuest (HARM), Service Request (SR) signals, Channel Quality Indicator (CQI) signals, Precoding Matrix Indicator (PMI) signals, or Rank Indicator (RI) signals. Any combination of HARQ-ACKnowledgement (HARQ-ACK), SR, CQI, PMI, or RI will be referred to as Uplink Control Information (UCI). UCI can be transmitted in a Physical Uplink Control Channel (PUCCH) or, together with data, in the PUSCH over a Transmission Time Interval (TTI), and p. [0011]).
	At the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate Papasakellariou’s teachings into patent claim 11.  The suggestion/motivation would have been to provide transmission of control information in the uplink of a communication system in order to perform concurrent transmissions to a Node B of Uplink Control Information (UCI) either jointly with data information in a Physical Uplink Shared CHannel (PUSCH) or separate from data information in a Physical Uplink Control CHannel (PUCCH) during the same Transmission Time Interval (TTI) as suggested by Papasakellariou. 	

 	Papasakellariou discloses the above recited limitations (see Papasakellariou, p. [0006], e.g., The UL control signals include acknowledgement signals associated with the application of Hybrid Automatic Repeat reQuest (HARM), Service Request (SR) signals, Channel Quality Indicator (CQI) signals, Precoding Matrix Indicator (PMI) signals, or Rank Indicator (RI) signals. Any combination of HARQ-ACKnowledgement (HARQ-ACK), SR, CQI, PMI, or RI will be referred to as Uplink Control Information (UCI). UCI can be transmitted in a Physical Uplink Control Channel (PUCCH) or, together with data, in the PUSCH over a Transmission Time Interval (TTI), and p. [0011]).
	At the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate Papasakellariou’s teachings into patent claim 6.  The suggestion/motivation would have been to provide transmission of control information in the uplink of a communication system in order to perform concurrent transmissions to a Node B of Uplink Control Information (UCI) either jointly with data information in a Physical Uplink Shared CHannel (PUSCH) or separate from data information in a Physical Uplink Control CHannel (PUCCH) during the same Transmission Time Interval (TTI) as suggested by Papasakellariou. 	
	Regarding claim 4, patent claim 16 includes all limitations of independent claim 4, except for “wherein the uplink control information comprises a Rank Indicator (RI)”.
 	Papasakellariou discloses the above recited limitations (see Papasakellariou, p. [0006], e.g., The UL control signals include acknowledgement signals associated with the application of Hybrid Automatic Repeat reQuest (HARM), Service Request (SR) signals, Channel Quality Indicator (CQI) signals, Precoding Matrix Indicator (PMI) signals, or Rank Indicator (RI) 
	At the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate Papasakellariou’s teachings into patent claim 16.  The suggestion/motivation would have been to provide transmission of control information in the uplink of a communication system in order to perform concurrent transmissions to a Node B of Uplink Control Information (UCI) either jointly with data information in a Physical Uplink Shared CHannel (PUSCH) or separate from data information in a Physical Uplink Control CHannel (PUCCH) during the same Transmission Time Interval (TTI) as suggested by Papasakellariou. 	
Present Application Claims (14/507,012)
Patent Claims (US 9,307,527)
1. A wireless communication device in communication with a base station, comprising: a processor; memory in electronic communication with the processor; instructions stored in the memory, the instructions being executable to: determine a transport block from a plurality of transport blocks, multiplex uplink control information with the transport block, and send the uplink control information with the transport block, wherein the uplink control 
3. A base station in communication with a wireless communication device, comprising: a processor; memory in electronic communication with the processor; instructions stored in the memory, the instructions being executable to: receive uplink control information on a plurality of layers on a physical uplink shared channel, determine a transport block from a plurality of transport blocks, and de-multiplex the uplink control information with the transport block, wherein the uplink control information comprises a Rank Indication (RI). 
2. A method for communication with a base station, comprising: determining a transport block from a plurality of transport blocks, multiplexing uplink control information with the transport block, and sending the uplink control information with the transport block, 



4. A method for communication with a wireless communication device, comprising: receiving uplink control information on a plurality of layers on a physical uplink shared channel, determining a transport block from a plurality of transport blocks, and de-multiplexing the uplink control information with the transport block, wherein the uplink control information comprises a Rank Indication (RI). 



6. A base station in communication with a wireless communication device, comprising: a receiving unit configured to receive the uplink control information on the plurality of layers on a physical uplink shared channel, wherein the number of symbols per layer for uplink control information for reception on a plurality of layers is determined by the wireless communication device; one or multiple transport blocks multiplexed with the uplink control information are received on the plurality of layers. 


11. A method by a wireless communication device for communication with a base station, comprising: determining the number of symbols per layer for uplink control information for transmission on a plurality of layers; and transmitting the uplink control information on the plurality of layers on a 
16. A method by a base station for communication with a wireless communication device, comprising: receiving the uplink control information on the plurality of layers on a physical uplink shared channel, wherein the number of symbols per layer for uplink control information for reception on a plurality of layers is determined by the wireless communication device; and one or multiple transport blocks are received on the plurality of layers. 


Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4  of U.S. Patent No. 8,989,156 in view of Papasakellariou et al (US 2010/0195575) (hereinafter Papasakellariou).
The following table shows the corresponding limitations between claims 1-4 and patent claims 4.

 	Papasakellariou discloses the above recited limitations (see Papasakellariou, p. [0006], e.g., The UL control signals include acknowledgement signals associated with the application of Hybrid Automatic Repeat reQuest (HARM), Service Request (SR) signals, Channel Quality Indicator (CQI) signals, Precoding Matrix Indicator (PMI) signals, or Rank Indicator (RI) signals. Any combination of HARQ-ACKnowledgement (HARQ-ACK), SR, CQI, PMI, or RI will be referred to as Uplink Control Information (UCI). UCI can be transmitted in a Physical Uplink Control Channel (PUCCH) or, together with data, in the PUSCH over a Transmission Time Interval (TTI), and p. [0011]).
	At the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate Papasakellariou’s teachings into patent claim 1.  The suggestion/motivation would have been to provide transmission of control information in the uplink of a communication system in order to perform concurrent transmissions to a Node B of Uplink Control Information (UCI) either jointly with data information in a Physical Uplink Shared CHannel (PUSCH) or separate from data information in a Physical Uplink Control CHannel (PUCCH) during the same Transmission Time Interval (TTI) as suggested by Papasakellariou. 	
 	Regarding claim 2, patent claim 11 includes all limitations of independent claim 2, except for “wherein the uplink control information comprises a Rank Indicator (RI)”.
 	Papasakellariou discloses the above recited limitations (see Papasakellariou, p. [0006], e.g., The UL control signals include acknowledgement signals associated with the application of Hybrid Automatic Repeat reQuest (HARM), Service Request (SR) signals, Channel Quality Indicator (CQI) signals, Precoding Matrix Indicator (PMI) signals, or Rank Indicator (RI) 
	At the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate Papasakellariou’s teachings into patent claim 11.  The suggestion/motivation would have been to provide transmission of control information in the uplink of a communication system in order to perform concurrent transmissions to a Node B of Uplink Control Information (UCI) either jointly with data information in a Physical Uplink Shared CHannel (PUSCH) or separate from data information in a Physical Uplink Control CHannel (PUCCH) during the same Transmission Time Interval (TTI) as suggested by Papasakellariou. 	
 	Regarding claim 3, patent claim 6 includes all limitations of independent claim 3, except for “wherein the uplink control information comprises a Rank Indicator (RI)”.
 	Papasakellariou discloses the above recited limitations (see Papasakellariou, p. [0006], e.g., The UL control signals include acknowledgement signals associated with the application of Hybrid Automatic Repeat reQuest (HARM), Service Request (SR) signals, Channel Quality Indicator (CQI) signals, Precoding Matrix Indicator (PMI) signals, or Rank Indicator (RI) signals. Any combination of HARQ-ACKnowledgement (HARQ-ACK), SR, CQI, PMI, or RI will be referred to as Uplink Control Information (UCI). UCI can be transmitted in a Physical Uplink Control Channel (PUCCH) or, together with data, in the PUSCH over a Transmission Time Interval (TTI), and p. [0011]).
	At the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate Papasakellariou’s teachings into patent claim 6.  The suggestion/motivation 
	Regarding claim 4, patent claim 12 includes all limitations of independent claim 4, except for “wherein the uplink control information comprises a Rank Indicator (RI)”.
 	Papasakellariou discloses the above recited limitations (see Papasakellariou, p. [0006], e.g., The UL control signals include acknowledgement signals associated with the application of Hybrid Automatic Repeat reQuest (HARM), Service Request (SR) signals, Channel Quality Indicator (CQI) signals, Precoding Matrix Indicator (PMI) signals, or Rank Indicator (RI) signals. Any combination of HARQ-ACKnowledgement (HARQ-ACK), SR, CQI, PMI, or RI will be referred to as Uplink Control Information (UCI). UCI can be transmitted in a Physical Uplink Control Channel (PUCCH) or, together with data, in the PUSCH over a Transmission Time Interval (TTI), and p. [0011]).
	At the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate Papasakellariou’s teachings into patent claim 12.  The suggestion/motivation would have been to provide transmission of control information in the uplink of a communication system in order to perform concurrent transmissions to a Node B of Uplink Control Information (UCI) either jointly with data information in a Physical Uplink Shared CHannel (PUSCH) or separate from data information in a Physical Uplink Control CHannel (PUCCH) during the same Transmission Time Interval (TTI) as suggested by Papasakellariou. 	
Present Application Claims (14/507,012)
Patent Claims (US 8,989,156)

 2. A method for communication with a base station, comprising: determining a transport block from a plurality of transport blocks, multiplexing uplink control information with the transport block, and sending the uplink control information with the transport block, wherein the uplink control information comprises a Rank Indication (RI). 



4. A method for communication with a wireless communication device, comprising: receiving uplink control information on a plurality of layers on a physical uplink shared channel, determining a transport block from a plurality of transport blocks, and de-multiplexing the uplink control information with the transport block, 




11. A method for communication with a base station, comprising: determining the number of symbols per layer for uplink control information for transmission on a plurality of layers; and sending the uplink control information on the plurality of layers on a physical uplink shared channel, wherein one or multiple transport blocks multiplexed with the uplink control information are transmitted on the plurality of layers. 




12. A method for communication with a wireless communication device, comprising: determining the number of symbols per layer for uplink control information for reception on a plurality of layers; and receiving the uplink control information on the plurality of layers on a physical uplink shared channel, wherein one or multiple transport blocks are received on the plurality of layers.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Luo.
 	Regarding claim 1, Luo discloses a wireless communication device in communication with a base station (see Luo, Fig. 1), comprising: a processor; memory in electronic communication with the processor; instructions stored in the memory, the instructions being executable to: 
 	determine a transport block from a plurality of transport blocks (see Luo, p. [0011], [0012], e.g.,  determine a number of symbols for the UCI on each of a plurality of layers based on a spectral resource parameter), multiplex uplink control information with the transport block (see Luo, Fig. 6, p. [0057], e.g., multiplexing uplink control information (UCI), such as CQI, ACK, or RI, with data mapped onto multiple layers, i.e. layer 0 610 and layer 1 620 for a rank-2 PUSCH transmission), and 

 	Regarding claim 2, Luo discloses the method for communication with a base station, comprising: determining a transport block from a plurality of transport blocks (see Luo, p. [0011], [0012], e.g.,  determine a number of symbols for the uplink control information (UCI) on each of a plurality of layers based on a spectral resource parameter), multiplexing uplink control information with the transport block (see Luo, Fig. 6, p. [0057], e.g., multiplexing UCI, such as CQI, ACK, or RI, with data mapped onto multiple layers, i.e. layer 0 610 and layer 1 620 for a rank-2 PUSCH transmission), and sending the uplink control information with the transport block on a plurality of layers on a physical uplink shared channel (see Luo, p. [0017], e.g., a number of coded modulation symbols for uplink control information (UCI) multiplexed with data and sent on a plurality of layers on uplink by a user equipment (UE), and p. [0007], e.g., if UCI needs to be fed back when there is concurrent physical uplink shared channel (PUSCH) transmission, and there is only a single layer for uplink, the UCI may be multiplexed with data 
 	Regarding claim 3, Luo discloses the base station in communication with a wireless communication device (see Luo, Fig. 1), comprising: a processor; memory in electronic communication with the processor; instructions stored in the memory, the instructions being executable to: 
 	receive uplink control information on a plurality of layers on a physical uplink shared channel (see Luo, p. [0017], e.g., a number of coded modulation symbols for uplink control information (UCI) multiplexed with data and sent on a plurality of layers on uplink by a user equipment (UE), and p. [0007],  p. [0063]), determine a transport block from a plurality of transport blocks (see Luo, p. [0063], e.g., an inverse discrete Fourier transform (IDFT) may be performed for the received transmission in each symbol period to obtain multiplexed modulation symbols for the UCI and data for each of the layers), and 
 	de-multiplex the uplink control information with the transport block (see Luo, Fig. 6, p. [0063], e.g., The multiplexed modulation symbols may then be time division demultiplexed to obtain modulation symbols for the UCI and modulation symbols for the data for each of the layers), wherein the uplink control information comprises a Rank Indication (RI) (see Luo, p. [0048], e.g., The UCI may include one or more of a hybrid automatic request acknowledgement (HARQ-ACK) message, a resource indicator ( RI) message, a channel quality indicator (CQI), a 
 	Regarding claim 4, Luo discloses the method for communication with a wireless communication device (see Luo, Fig. 1), comprising: 
 	receiving uplink control information on a plurality of layers on a physical uplink shared channel (see Luo, p. [0017], e.g., a number of coded modulation symbols for uplink control information (UCI) multiplexed with data and sent on a plurality of layers on uplink by a user equipment (UE), p. [0007], and p. [0063]), determining a transport block from a plurality of transport blocks (see Luo, p. [0063], e.g., an inverse discrete Fourier transform (IDFT) may be performed for the received transmission in each symbol period to obtain multiplexed modulation symbols for the UCI and data for each of the layers), and 
 	de-multiplexing the uplink control information with the transport block (see Luo, Fig. 6, p. [0063], e.g., the multiplexed modulation symbols may then be time division demultiplexed to obtain modulation symbols for the UCI and modulation symbols for the data for each of the layers), wherein the uplink control information comprises a Rank Indication (RI) (see Luo, p. [0048], e.g., The UCI may include one or more of a hybrid automatic request acknowledgement (HARQ-ACK) message, a resource indicator ( RI) message, a channel quality indicator (CQI), a precoding matrix indicator (PMI), or generally any information related to uplink control, p. [0057], and claim 10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477